Exhibit 10.3

2014 STOCK OPTION PLAN OF SS&C TECHNOLOGIES HOLDINGS, INC.

STOCK OPTION AGREEMENT

 

1. Grant of Option.

This agreement evidences the grant by the Company on the Grant Date to the
Participant, of an option to purchase, in whole or in part, on the terms
provided herein and in the Plan, an aggregate of the Shares set forth in the
Stock Option Grant Notice at an Exercise Price per Share set forth in the Stock
Option Grant Notice (without commission or other charge).

It is intended that the option (“Option”) evidenced by this agreement shall
[not] be an incentive stock option (“Incentive Stock Option”) as defined in
Section 422 of the Internal Revenue Code of 1986, as amended, and any
regulations promulgated thereunder (the “Code”). Except as otherwise indicated
by the context, the term “Participant,” as used in this Option, shall be deemed
to include any person who acquires the right to exercise this Option validly
under its terms.

 

2. Vesting Schedule.

(a) This Option will become exercisable (“vest”) as to 25% of the original
number of Shares on the first anniversary of [the Grant Date] and as to an
additional 1/36 of the remaining number of Shares on the day of the month of
[the Grant Date] beginning with each successive month following the first
anniversary of [the Grant Date] until the fourth anniversary of [the Grant
Date], provided that such vesting shall cease upon the date of a Termination of
Service for any reason.

(b) This Option shall become fully vested and exercisable immediately prior to
the effective date of a Change in Control.

(c) The right of exercise shall be cumulative so that to the extent this Option
is not exercised in any period to the maximum extent permissible it shall
continue to be exercisable, in whole or in part, with respect to all Shares for
which it is vested until the earlier of the Final Expiration Date or the
termination of this Option under Section 3 hereof or the Plan.

 

3. Exercise of Option.

(a) Form of Exercise. Except as otherwise provided by the Plan Administrator,
each election to exercise this Option shall be in writing (including electronic
submission), signed by the Participant and received by the Company at its
principal office, accompanied by this agreement, and payment in full in the
manner provided in the Plan. The Participant may purchase less than the number
of shares covered hereby, provided that no partial exercise of this Option may
be for any fractional share or for fewer than ten whole shares.



--------------------------------------------------------------------------------

(b) Payment Upon Exercise of Options. Shares purchased upon the exercise of this
Option may be paid for using one of the methods set forth in
Sections 5(f)(1)-(f)(5) of the Plan. Unless otherwise instructed by the
Participant, [and unless this Option is an Incentive Stock Option, ]Shares
purchased upon the exercise of this Option shall be paid for pursuant to a “net
exercise,” as a result of which the Participant will receive (i) the number of
Shares underlying the portion of the Option being exercised, less (ii) such
number of Shares as is equal to (A) the aggregate exercise price for the portion
of the Option being exercised divided by (B) the Fair Market Value on the date
of exercise.

(c) Continuous Relationship with the Company Required. Except as otherwise
provided in this Section 3, this Option may not be exercised unless the
Participant, at the time he or she exercises this Option, is, and has been at
all times since the Grant Date, an employee or officer of, or consultant or
advisor to, the Company or any Company Affiliate (an “Eligible Participant”).

(d) Expiration of Option.

(1) This Option may not be exercised to any extent by anyone after the first to
occur of the following events:

(A) The Final Expiration Date;

(B) Except as the Plan Administrator may otherwise approve, ninety (90) days
following the date of the Participant’s Termination of Service for any reason
other than Cause, death or Disability;

(C) Except as the Plan Administrator may otherwise approve, the date of the
Participant’s Termination of Service for Cause; or

(D) Except as the Plan Administrator may otherwise approve, twelve months
following the Participant’s Termination of Service by reason of the
Participant’s death or Disability.

(2) For the purposes of this Agreement, the date of the Termination of Service
shall be the last day that the Participant provides services as an employee or
officer of, or consultant or advisor to, the Company or any Company Affiliate,
whether such day is selected by agreement with the Participant or unilaterally
by the Company or any Company Affiliate and whether with or without advance
notice. For the avoidance of doubt, no period of notice that is given or that
ought to have been given under applicable law in respect of such Termination of
Service will be utilized in determining entitlement under the Plan or this
Agreement. Any action by the Company or any Company Affiliate taken in
accordance with the terms of the Plan and this Agreement as set out aforesaid
shall be deemed to fully and completely satisfy any liability or obligation of
the Company or any Company Affiliate to the Participant in respect of the Plan
or this Agreement arising from or in connection with such Termination of
Service, including in respect of any period of notice given or that ought to
have been given under applicable law in respect of such Termination of Service.

 

- 2 -



--------------------------------------------------------------------------------

4. Tax Matters.

(a) Withholding. The Participant shall pay to the Company or any applicable
Company Affiliate, or make provision satisfactory to the Company or such Company
Affiliate, for payment of, any taxes required by law to be withheld in
connection with the exercise of any portion of this Option, as applicable, under
one of the methods permitted by the Plan. Subject to any applicable legal
conditions or restrictions, the Company shall, unless otherwise instructed by a
Participant, withhold from the Shares otherwise issuable to the Participant upon
the exercise of this Option or any portion thereof a number of whole Shares
having a Fair Market Value, determined as of the date of exercise, not in excess
of the minimum of tax required to be withheld by law (or such lower amount as
may be necessary to avoid variable award accounting); provided that the
foregoing is at such time permitted under the terms of the agreements governing
any indebtedness to which the Company or any Company Affiliate may be a party;
and provided, further that no fractional Shares will be retained to satisfy any
portion of the withholding tax and the Participant hereby agrees to satisfy any
additional amount of withholding taxes that are not satisfied through the
retention of Shares by the Company. Any Shares retained by the Company pursuant
to this Section shall be deducted from the underlying Shares to be received by
such Participant upon exercise of this Option. Any adverse consequences to the
Participant arising in connection with the Share withholding procedure set forth
in the preceding sentence shall be the sole responsibility of the Participant.

(b) Disqualifying Disposition. If this Option is an Incentive Stock Option and
the Participant disposes of Shares acquired upon exercise of this Option within
two years from the Grant Date or one year after such Shares were acquired
pursuant to exercise of this Option, the Participant shall notify the Company in
writing of such disposition.

 

5. Nontransferability of Option.

This Option may not be sold, assigned, transferred, pledged or otherwise
encumbered by the Participant, either voluntarily or by operation of law, except
by will or the laws of descent and distribution, and, during the lifetime of the
Participant, this Option shall be exercisable only by the Participant.

 

6. Provisions of the Plan.

This Option is subject to the provisions of the Plan (including the provisions
relating to amendments to the Plan), a copy of which is furnished to the
Participant with this Option.

 

7. Definitions.

Whenever the following terms are used in this Agreement, they shall have the
meaning specified below unless the context clearly indicates to the contrary.
Capitalized terms used in this Agreement and not defined below shall have the
meaning given such terms in the Plan. The singular pronoun shall include the
plural, where the context so indicates.

(a) Agreement. “Agreement” shall have the meaning set forth in the Stock Option
Grant Notice.

(b) Cause. “Cause” shall mean,

(1) The Plan Administrator’s determination that the Participant failed to
substantially perform his or her duties (other than any such failure resulting
from the Participant’s disability) which is not remedied within ten days after
receipt of written notice from the Company or any Company Affiliate, as
applicable, specifying such failure;

 

- 3 -



--------------------------------------------------------------------------------

(2) the Plan Administrator’s determination that the Participant failed to carry
out, or comply with any lawful and reasonable directive of the Plan
Administrator or the Participant’s immediate supervisor, which is not remedied
within ten days after receipt of written notice from the Company or any Company
Affiliate, as applicable, specifying such failure;

(3) the Participant’s conviction, plea of no contest, plea of nolo contendere,
or imposition of unadjudicated probation for any felony or a crime involving
moral turpitude;

(4) the Participant’s unlawful use (including being under the influence) or
possession of illegal drugs on the Company’s or any Company Affiliate’s, as
applicable, premises or while performing the Participant’s duties and
responsibilities; or

(5) the Participant’s commission of a material act of fraud, embezzlement,
misappropriation, willful misconduct or breach of fiduciary duty against the
Company or any Company Affiliate, as applicable.

Notwithstanding the foregoing, if the Participant is a party to a written
employment or consulting agreement with the Company (or any Company Affiliate),
then “Cause” shall be as such term is defined in the applicable written
employment or consulting agreement.

(c) Change in Control. “Change in Control” shall mean the consummation of any
transaction or series of transactions pursuant to which one or more Persons or
group of Persons acquires (a) capital stock of the Company possessing the voting
power sufficient to elect a majority of the members of the Board or the board of
directors of the successor to the Company (whether such transaction is effected
by merger, consolidation, recapitalization, sale or transfer of the Company’s
capital stock or otherwise) or (b) all or substantially all of the assets of the
Company and its subsidiaries.

(d) Company. “Company” shall mean SS&C Technologies Holdings, Inc.

(e) Disability. “Disability” shall mean “disability,” as such term is defined in
Section 22(e)(3) of the Code.

(f) Exercise Price. “Exercise Price” shall mean the per share price set forth in
the Stock Option Grant Notice.

(g) Final Expiration Date. “Final Expiration Date” shall mean the date set forth
in the Stock Option Grant Notice.

(h) Grant Date. “Grant Date” shall be the date set forth in the Stock Option
Grant Notice.

(i) Person. “Person” shall mean an individual, partnership, corporation, limited
liability company, business trust, joint stock company, trust, unincorporated
association, joint venture, governmental authority or other entity of whatever
nature.

 

- 4 -



--------------------------------------------------------------------------------

(j) Plan. “Plan” shall mean the 2014 Stock Option Plan of SS&C Technologies
Holdings, Inc.

(k) Stock Option Grant Notice. “Stock Option Grant Notice” shall mean the first
page of this Agreement.

(l) Termination of Service. “Termination of Service” shall mean the time when
the Participant ceases to be an Eligible Participant for any reason, including,
but not by way of limitation, termination with or without Cause, by resignation,
failure to be elected or appointed, discharge, death or retirement, but
excluding, at the discretion of the Plan Administrator, terminations which
result in a temporary severance of the service relationship. The Plan
Administrator, in its good faith judgment, shall determine the effect of all
matters and questions relating to Termination of Service, including, but not by
way of limitation, the question of whether a Termination of Service resulted
from discharge for Cause, and all questions of whether a particular leave of
absence constitutes a Termination of Service. Notwithstanding any other
provision of the Plan, the Company or any Company Affiliate has an absolute and
unrestricted right to terminate a Participant’s service at any time for any
reason, with or without cause, except to the extent expressly provided otherwise
in a written employment or consulting agreement with the Company or any Company
Affiliate.

 

- 5 -